MEMORANDUM **
Irving Peele appeals pro se the district court’s judgment dismissing his action for failure to prosecute. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion a dismissal for failure to prosecute, see W. Coast Theater Corp. v. City of Portland, 897 F.2d 1519, 1523 (9th Cir.1990), and we affirm.
The district court did not abuse its discretion by dismissing the action for failure to prosecute because the district court considered all relevant factors and provided Peele warning that it was considering dismissal of his action. See id.
*587Peele’s contention that the district court abused its discretion by failing to extend the time for service is without merit because absent good cause, the district court is not required to extend the time for service. See De Tie v. Orange County, 152 F.3d 1109, 1111 n. 5 (9th Cir.1998).
The district court properly considered the strength of Peele’s case before dismissing the action. See McHenry v. Ren-ne, 84 F.3d 1172, 1178-79 (9th Cir.1996).
Peele’s remaining contentions are without merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.